 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHERIE BLASQUEZ-TRACY,                            No. 2:15-cv-02621 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Based on 42 U.S.C. § 406(b), counsel for plaintiff in the above-entitled action seeks an

19   award of attorney fees in the amount of $10,000.00 for 25.50 hours of professional time devoted

20   to the representation of plaintiff before this court. Counsel concedes that this amount should be

21   offset in the amount of $4,500.00 for fees previously awarded under EAJA.

22          42 U.S.C. § 406(b)(1)(A) provides, in relevant part:

23                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
24                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
25                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment.
26
27   Rather than being paid by the government, fees under the Social Security Act are awarded out of

28   the claimant’s disability benefits. Russell v. Sullivan, 930 F.2d 1443, 1446 (9th Cir. 1991),
                                                       1
 1   receded from on other grounds, Sorenson v. Mink, 239 F.3d 1140, 1149 (9th Cir. 2001).

 2   However, the 25 percent statutory maximum fee is not an automatic entitlement; the court also

 3   must ensure that the requested fee is reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 808-09

 4   (2002) (“We hold that § 406(b) does not displace contingent-fee agreements within the statutory

 5   ceiling; instead, § 406(b) instructs courts to review for reasonableness fees yielded by those

 6   agreements.”). “Within the 25 percent boundary ... the attorney for the successful claimant must

 7   show that the fee sought is reasonable for the services rendered.” Id. at 807.

 8            Counsel seeks fees for 25.50 hours. Based on the quality of counsel’s representation and

 9   the results achieved in this case, the undersigned finds the number of hours expended to be

10   reasonable. The hourly rate of $392.16 is also reasonable. Accordingly, the undersigned will

11   award the amount of attorney fees requested.

12            Accordingly, IT IS HEREBY ORDERED that plaintiff’s counsel is awarded $10,000.00

13   in attorney fees pursuant to 28 U.S.C. § 406, to be offset in the amount of $4,500.00 previously

14   awarded under EAJA.

15   Dated: June 3, 2019
                                                      _____________________________________
16
                                                      CAROLYN K. DELANEY
17                                                    UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22   2/blasquez2621.fee-406(a)

23

24

25

26
27

28
                                                       2
